Exhibit 10.1

 

AMENDED SCHEDULE OF EXECUTIVE VICE PRESIDENTS WHO HAVE EXECUTED AN EXECUTIVE
VICE PRESIDENT EMPLOYMENT AGREEMENT IN THE FORM FILED AS EXHIBIT 99 TO DOLLAR
GENERAL CORPORATION’S CURRENT REPORT ON FORM 8-K DATED APRIL 5, 2018, FILED WITH
THE SEC ON APRIL 11, 2018 (this “Amended Schedule”)

This Amended Schedule amends the Schedule of Executive Vice Presidents who have
executed the Executive Vice President Employment Agreement that followed the
form of Executive Vice President Employment Agreement originally filed by Dollar
General Corporation as Exhibit 99 to its Current Report on Form 8-K dated April
5, 2018, filed with the SEC on April 11, 2018.  This Amended Schedule is
included pursuant to Instruction 2 of Item 601(a) of Regulation S-K for the
purposes of setting forth the material details in which the specific agreements
executed in the form of Executive Vice President Employment Agreement differ
from the form, in particular to set forth the Executive Vice Presidents who,
with Dollar General Corporation, were parties to Executive Vice President
Employment Agreements in such form as of November 2, 2018.

 

 

 

 

 

 

 

 

 

Name of Executive Vice President

   

Title

   

Base Salary

   

Effective Date

 

Date of Execution

John W. Garratt

 

Executive Vice President and Chief Financial Officer

 

$
725,000.00

 

April 1, 2018

 

April 6, 2018

Michael J. Kindy

 

Executive Vice President, Gobal Supply Chain

 

$
425,000.00

 

August 28, 2018

 

August 29, 2018

Jeffery C. Owen

 

Executive Vice President, Store Operations

 

$
656,510.00

 

April 1, 2018

 

April 5, 2018

Robert D. Ravener

 

Executive Vice President and Chief People Officer

 

$
582,288.00

 

April 1, 2018

 

April 5, 2018

Jason S. Reiser

 

Executive Vice President and Chief Merchandising Officer

 

$
667,355.00

 

April 1, 2018

 

April 6, 2018

Rhonda M. Taylor

 

Executive Vice President and General Counsel

 

$
571,673.00

 

April 1, 2018

 

April 5, 2018

Carman R. Wenkoff

 

Executive Vice President and Chief Information Officer

 

$
492,816.00

 

April 1, 2018

 

April 5, 2018

 

 

--------------------------------------------------------------------------------